TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2013



                                     NO. 03-12-00042-CR


                                  Cleveland Clark, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction signed by the trial court on December 1, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment.      Therefore, the Court affirms the judgment of

conviction.



Because appellant is indigent and unable to pay costs, no adjudication of costs is made.